MacIntyre, J.
The only error assigned in the direct bill of exceptions in the instant case being one which can not be determined from the record without a consideration of an alleged agreed statement of facts which is not embodied in the bill of exceptions, or attached as an exhibit thereto and properly authenticated, or contained in a brief of evidence approved by the trial judge and made a part of the record (the only showing of such approval being an unsigned entry in the transcript), the judgment rendered by the court, without the intervention of a jury, finding the property subject to the execution, must be affirmed. Silvey v. Brown, 137 Ga. 104 (72 S. E. 907) ; Robinson v. Woodward, 134 Ga. 777 (68 S. E. 553) ; Federal Investment Co. v. Emng, 165 Ga. 435 (141 S. E. 65).

Judgment affirmed.


Broyles, O. J., and Guerry, J., concur.